Citation Nr: 1033341	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to October 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  The Veteran testified at a February 2007 
Video Conference hearing which he attended from the New Orleans 
RO.

The Board observes that, from November 2009 to February 2010, the 
Veteran submitted various VA treatment records that were not 
previously of record.  In accordance with 38 C.F.R. § 20.1304(c), 
the Veteran has submitted a validly executed waiver of review of 
this evidence by the agency of original jurisdiction.  
Accordingly, this evidence has been incorporated into the claims 
file and considered as part of the record on appeal.

Additionally, in an August 2010 brief, the Veteran's 
representative identified entitlement to service connection for 
lumbosacral strain as an additional issue on appeal.  The record 
reflects, however, that claim was granted by the RO in a 
September 2009 rating decision.  A Notice of Disagreement was not 
filed.  In January 2010, the Veteran submitted an additional 
private treatment record which offers an opinion as to the 
present disability in the Veteran's spine.  In the August 2010 
brief, the Veteran expressly asserts for the first time that the 
disability rating assigned for the lumbosacral disorder should be 
higher.  Under the circumstances, the Board will construe the 
Veteran's assertions as a new claim of entitlement to an 
increased rating for lumbosacral strain, currently evaluated as 
20 percent disabling.

The issue of entitlement to an increased rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, to include consideration of the award of a 
total disability rating based on individual 
unemployability (TDIU), has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran was involved in a 
parachute accident in December of 1960, during his active duty 
service.

2.  The Veteran has been diagnosed with PTSD that is 
etiologically related to his in-service parachute accident.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include PTSD and depression, have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In claims involving PTSD specifically, service connection 
generally requires medical evidence showing a diagnosis of PTSD; 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

For PTSD claims that specifically involve a reported stressor 
that is related to the veteran's fear of hostile military or 
terrorist activity, revisions to 38 C.F.R. § 3.304(f), effective 
July 13, 2010, have eliminated the requirement for corroborating 
the reported stressor event.  In such cases, the revised 
regulation requires that:  (1) a VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the reported stressor 
is adequate to support a diagnosis of PTSD; (2) the reported 
stressor is consistent with the places, types, and circumstances 
of the veteran's service; and (3) the veteran's symptoms are 
related to the reported stressor.  Relaxation of Evidentiary 
Standard for Establishing In-Service Stressors in Claims for 
Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) 
Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with 
author).  These revisions are not applicable in this case, 
however, as the stressor claimed by the Veteran is not related to 
fear of hostile military or terrorist activity.

II.  Service Connection for an Acquired Psychiatric Disorder,
to Include PTSD and Depression

In this case, the Veteran asserts that he has been diagnosed with 
PTSD, and that his PTSD is the result of an in-service parachute 
accident that occurred in 1960.  In a January 2008 statement, he 
elaborates that, during a parachute jump exercise with his 
company, he collided with the parachute of another member at tree 
top level before hitting the ground on his back.  He states that 
he was disoriented, unable to move, and was dragged for a 
distance by his parachute.  According to the Veteran, he was 
hospitalized for two days and treated at Fort Campbell Medical 
Hospital.

Service treatment records from December 1960 confirm that the 
Veteran was admitted to the army hospital at Fort Campbell, 
following a parachute accident, for treatment of lumbar muscle 
strain.

Post-service VA treatment records reveal that the Veteran 
initially received psychiatric treatment in September of 1999 for 
reported fear of heights, chronic anxiety, nightmares, 
flashbacks, and depression.  In January of 2000, he was diagnosed 
with PTSD and depressive disorder, not otherwise specified (NOS).  
Subsequent VA treatment records document that the Veteran 
received sporadic psychiatric treatment.  These records show 
ongoing diagnoses of PTSD and depression.
 
At a March 2009 VA examination, the Veteran reported that he has 
experienced symptoms of emotional distress since 1960.  He 
continued to endorse fear of heights, depression, daily intrusive 
thoughts, and nightmares of his in-service parachute accident.  
Despite the reported symptoms, a mental status examination at 
that time was grossly normal.  The examiner opined that although 
the Veteran reported some symptoms of PTSD, he did not 
demonstrate any interference with social or occupational 
functioning, and moreover, reported that he had never received 
psychiatric treatment.  Based upon these findings, the examiner 
did not provide a psychiatric diagnosis as part of his multi-axis 
diagnosis.  The Board notes that the Veteran's claims file had 
not been reviewed by the examiner at the time of his report.

Subsequently, the claims file was made available to the VA 
examiner for his review.  Following his review of the claims 
file, in an August 2009 addendum, the examiner amended his multi-
axis diagnosis to include an Axis I diagnosis of PTSD.  In 
support of that diagnosis, the examiner noted that the claims 
file contained additional information that had not been reported 
by the Veteran at the VA examination.  Specifically, the examiner 
noted that the post-service psychiatric treatment records showed 
prior symptoms of PTSD, including suicidal ideation, as well as 
prior diagnoses of PTSD.

The foregoing evidence shows that the Veteran was involved in an 
in-service parachute accident in December of 1960.  Post-service 
VA treatment records reveal that the Veteran was first diagnosed 
with PTSD in January of 2000.  This diagnosis is confirmed in the 
VA examiner's August 2009 addendum report and is causally related 
to the Veteran's in-service parachute accident.

The Board thus finds that the criteria for service connection for 
an acquired psychiatric disorder, to include PTSD and depression, 
have been met.  Service connection is accordingly warranted for 
this disorder, and the Veteran's claim is granted in full.

III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at this 
time.  Indeed, any such action would result only in delay.


ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression, is 
granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


